     Case 2:20-cv-01796-TLN-CKD Document 19 Filed 10/23/20 Page 1 of 1


 1
                                      UNITED STATES DISTRICT COURT
 2
                                 EASTERN DISTRICT OF CALIFORNIA
 3

 4    VANESSA MILLER, as an individual and              Case No. 2:20-cv-01796-TLN-CKD
      on behalf of all others similarly situated,
 5                                                      ORDER ON STIPULATION FOR
                         Plaintiff,                     AMENDMENT OF THE COMPLAINT
 6                                                      AND DEADLINES RELATED TO
      v.                                                DEFENDANT’S RESPONSE
 7
      FORD MOTOR COMPANY,
 8
                         Defendant.
 9

10

11

12

13          The Court having reviewed the Joint Stipulation for Amendment of the Complaint and
14   Deadlines for Defendant’s Response to the Amended Complaint made by and between Plaintiff
15   Vanessa Miller and Defendant Ford Motor Company, IT IS SO ORDERED that the Joint
16   Stipulation is granted.
17          Plaintiff shall file an Amended Complaint by November 5, 2020. Defendant shall
18   respond to the Amended Complaint by December 4, 2020. In the event Defendant moves to
19   dismiss the Amended Complaint, Plaintiff shall oppose the motion by January 6, 2021,
20   Defendant shall reply in support of the motion by January 20, 2021, and the motion shall be
21   heard on Thursday, February 4, 2021 at 2:00 p.m.
22

23
     Dated: October 22, 2020
24
                                                           Troy L. Nunley
25                                                         United States District Judge

26

27

28

                                                                                                    ORDER
                                                    -1-                    CASE NO. 2:20-CV-01796-TLN-CKD
